Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         October 1, 2019
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 51558-0-II

                                Respondent,

          v.

    SHAWN DEE MORGAN,                                         UNPUBLISHED OPINION

                                Appellant.

         WORSWICK, J. — Shawn Morgan appeals various sentencing conditions imposed

following his guilty plea to eight counts of first degree unlawful possession of depictions of a

minor engaged in sexually explicit conduct. He argues that the five conditions should be struck

because they are not crime related, and that two conditions should be struck because they are

unconstitutionally vague. The State and Morgan both argue that certain legal financial

obligations (LFOs) are no longer authorized. We affirm some conditions, but remand to the trial

court to modify community custody conditions relating to entering drug areas, bar, taverns, or

lounges and requiring Morgan to obtain an alcohol evaluation, and to strike certain LFOs

consistent with this opinion.

                                              FACTS

         Law enforcement officers discovered child pornography on Morgan’s computer and in

Morgan’s residence. The State initially charged Morgan with 47 counts of first degree unlawful

possession of depictions of a minor engaged in sexually explicit conduct.1 As part of a plea deal,



1
    RCW 9.68A.070(1).
No. 51558-0-II


the State amended the information to charge Morgan with eight counts of first degree unlawful

possession of depictions of a minor engaged in sexually explicit conduct, which he pleaded

guilty to.

        In the presentence investigation, Morgan reported that he first drank alcohol in

elementary school, but that it had “never caused a problem for him.” Clerk’s Papers (CP) at 156.

He also reported that methamphetamines had been “the most problematic controlled substance

for him.” CP at 156. The presentence investigation report listed Morgan’s drug dependency as a

risk for reoffending.

        The court imposed a term of confinement of 102 months, and community custody. The

court imposed various community custody conditions. Relevant here, the court imposed the

following conditions:

        SPECIAL CONDITIONS – SEX OFFENSES                     RCW 9.94A.703 & .704

             ....

             5. Inform the supervising [community corrections officer] CCO and sexual
             deviancy treatment provider of any dating relationship.

             ....

             11. Do not use or consume alcohol and/or Marijuana.

             ....
             Offenses Involving Alcohol/Controlled Substances -

             19. [X] Do not purchase or possess alcohol.

             20. [X] Do not enter drug areas as defined by court or CCO.

             21. [X] Do not enter any bars/taverns/lounges or other places where alcohol is
             the primary source of business. This includes casinos and or any locations
             which requires you to be over 21 years of age.


                                                  2
No. 51558-0-II


            22. [X] Obtain [X] alcohol [and] [X] chemical dependency evaluation upon
            referral and follow through with all recommendations of the evaluator.

CP at 112-13.

         The court also imposed LFOs, including criminal filing fee, DNA2 collection fee, and

interest. Morgan appeals.

                                            ANALYSIS

         Morgan argues that conditions 11, 19, 21, and 22 are not statutorily authorized and that

conditions 5 and 20 are unconstitutional. We hold that (1) the conditions prohibiting Morgan’s

use of alcohol (condition 11) and purchase of alcohol (condition 19) are authorized, (2) the

condition restricting Morgan’s access to locations where alcohol is the primary source of

business (condition 21) is not authorized, (3) the portion of the condition requiring Morgan to

undergo alcohol dependency evaluation (condition 22) is not authorized, (4) the condition

requiring Morgan to inform his CCO of any dating relationship (condition 5) is not

unconstitutionally vague, and (5) the condition prohibiting Morgan from entering “drug areas as

defined by court or CCO” (condition 20) is unconstitutionally vague. Consequently, we affirm

conditions 11, 19, and 5, but remand to the trial court to strike or modify conditions 21, 22, and

20.

A.       Legal Principles

         The trial court can only impose community custody conditions authorized by statute.

State v. Kolesnik, 146 Wash. App. 790, 806, 192 P.3d 937 (2008). Before determining a sentence,

the court “shall consider the risk assessment report and presentence reports,” and allow



2
    Deoxyribonucleic acid.

                                                  3
No. 51558-0-II


arguments from the State, defense counsel, the offender, victim(s), and law enforcement. RCW

9.94A.500(1).

       We review de novo whether the trial court had statutory authority to impose a sentencing

condition. State v. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 (2007). If the trial court had

statutory authority, we review the trial court’s decision to impose the condition for an abuse of

discretion. Armendariz, 160 Wash. 2d at 110. An abuse of discretion occurs when a trial court’s

imposition of a condition is manifestly unreasonable. State v. Hai Minh Nguyen, 191 Wash. 2d
671, 678, 425 P.3d 847 (2018). The imposition of an unconstitutional condition is manifestly

unreasonable. Hai Minh Nguyen, 191 Wash. 2d at 678.

       Due process precludes the enforcement of vague laws, including sentencing conditions.

State v. Bahl, 164 Wash. 2d 739, 752-53, 193 P.3d 678 (2008); State v. Irwin, 191 Wash. App. 644,

652, 364 P.3d 830 (2015). A community custody condition is unconstitutionally vague if the

condition does not define the prohibited conduct with sufficient definiteness that ordinary people

can understand what conduct is proscribed or if the condition does not provide ascertainable

standards of guilt to protect against arbitrary enforcement. Bahl, 164 Wash. 2d at 752-53. If the

condition fails either prong of the vagueness analysis, the condition is void for vagueness. Bahl,
164 Wash. 2d at 753. A condition is not vague, however, merely because a person cannot predict

with complete certainty the exact point at which his or her actions would be classified as

prohibited conduct. State v. Sanchez Valencia, 169 Wash. 2d 782, 793, 239 P.3d 1059 (2010).

“[A]ll that is required is that the proscribed conduct is sufficiently definite in the eyes of an

ordinary person.” Hai Minh Nguyen, 191 Wash. 2d at 681.




                                                   4
No. 51558-0-II


       RCW 9.94A.703(3) authorizes a trial court to impose discretionary community custody

conditions. The trial court may order an offender to

       (a) Remain within, or outside of, a specified geographical boundary;
       (b) Refrain from direct or indirect contact with the victim of the crime or a specified
       class of individuals;
       (c) Participate in crime-related treatment or counseling services;
       (d) Participate in rehabilitative programs or otherwise perform affirmative conduct
       reasonably related to the circumstances of the offense, the offender’s risk of
       reoffending, or the safety of the community;
       (e) Refrain from possessing or consuming alcohol;
       (f) Comply with any crime-related prohibitions.

RCW 9.94A.703(3).

       Crime-related prohibitions disallow conduct that directly or reasonably relates to the

circumstances of the offense. Hai Minh Nguyen, 191 Wash. 2d at 683-84; Irwin, 191 Wash. App. at

657. “The prohibited conduct need not be identical to the crime of conviction, but there must be

‘some basis for the connection.’” Hai Minh Nguyen, 191 Wash. 2d at 678 (quoting Irwin, 191 Wn.

App. at 657).

       1. Conditions 11, 19—Prohibiting Use and Purchase of Alcohol

       Morgan argues that the trial court exceeded its authority by prohibiting him from using

alcohol (condition 11) and purchasing alcohol (condition 19) because prohibitions on the “use”

and “purchase” of alcohol are not authorized by statute.3 Br. of Appellant at 8. We disagree.

       A trial court has authority to prohibit the consumption and possession of alcohol as a

community custody condition regardless of the underlying offense’s nature. RCW

9.94A.703(3)(e).



3
 The condition also prohibits the use or consumption of marijuana, but Morgan does not offer
argument related to marijuana.

                                                 5
No. 51558-0-II


       Morgan acknowledges that the trial court had discretion to prohibit his possession or

consumption of alcohol, but argues that the “use” and “purchase” are distinct from possession or

consumption. Morgan has not explained how it is possible to use an item without also being in

possession of the same. Moreover, it is difficult to purchase an item without also being in

possession of that item. This is particularly true for alcohol, which is highly regulated in order to

limit access by end users. The trial court’s restrictions on using alcohol and purchasing alcohol

were logically related to the restriction on possession and consumption. Accordingly, we hold

that the trial court’s decision to prohibit the use and purchase of alcohol is reasonable and was

not a manifest abuse of discretion.

       2. Condition 21—Prohibiting Entry Into Establishments Where Alcohol is Primary
          Business

       Morgan argues that the trial court exceeded its authority by prohibiting him from entering

establishments where alcohol is the primary source of business (condition 21). We agree.

       Courts are authorized to impose crime-related prohibitions on defendants. RCW

9.94A.703(f). Crime-related prohibitions prohibit conduct that directly or reasonably relates to

the circumstances of the offense. Hai Minh Nguyen, 191 Wash. 2d at 683-84.

       Here, the court exceeded its authority and ordered Morgan to “not enter any

bars/taverns/lounges or other places where alcohol is the primary source of business.” CP at

113. However, nothing in the record indicates that alcohol contributed to Morgan’s offenses.

Therefore, the court’s community custody condition prohibiting Morgan’s entry into “places

where alcohol is the primary source of business” is not a crime-related prohibition and was not

properly imposed.



                                                 6
No. 51558-0-II


       3. Condition 22—Alcohol Evaluation and Chemical Dependency Evaluation

       Morgan argues that the trial court exceeded its authority by requiring him to complete an

alcohol dependency and chemical dependency evaluation (condition 22) because there is no

evidence that alcohol or controlled substances contributed to his offense. We hold that the

portion of the condition requiring alcohol dependency evaluation is not authorized, but that the

portion requiring chemical dependency evaluation is authorized.

       The court may require a defendant to participate in crime-related treatment, counseling

services, rehabilitative programs, or other “affirmative conduct reasonably related to the

circumstances of the offense, the offender’s risk of reoffending, or the safety of the community.”

RCW 9.94A.703(3)(c)-(d); see State v. Warnock, 174 Wash. App. 608, 612, 299 P.3d 1173 (2013);

see also State v. Munoz-Rivera, 190 Wash. App. 870, 893, 361 P.3d 182 (2015).

       The State argues that because the record shows that Morgan has a history of substance

abuse issues, particularly methamphetamine, the conditions related to alcohol are reasonably

related to the circumstances of his crime. The State’s argument assumes that abuse of alcohol is

interchangeable with the abuse of other substances. But, alcohol abuse is not interchangeable

with the abuse of other substances, like methamphetamine. Munoz-Rivera, 190 Wash. App. at 893;

see State v. Jones, 118 Wash. App. 199, 207, 76 P.3d 258 (2003).

       Here, there is no evidence that alcohol played a role in Morgan’s offenses, or evidence

demonstrating a reasonable connection between alcohol and Morgan’s offenses or his risk of

reoffending. Thus, the portion of the condition that Morgan complete an alcohol dependency

evaluation is not authorized.




                                                 7
No. 51558-0-II


       Conversely, the portion of the condition requiring Morgan to complete a chemical

dependency evaluation is authorized.4 Morgan asserts that the certification of probable cause

does not mention alcohol or controlled substances. But, it is clear from Morgan’s offender

history and current offenses score that Morgan manufactured methamphetamines during the

period of his offenses, and the presentence investigation report lists methamphetamine use

among Morgan’s risks for reoffending. Thus, the portion of the condition requiring Morgan to

undergo chemical dependency evaluation is related to his offense and to his risk of reoffending.

This portion requiring a chemical dependency evaluation is authorized.

       4. Condition 5—Notification of Dating Relationship

       Morgan argues that the condition requiring him to inform his CCO of any dating

relationship (condition 5) is unconstitutionally vague. We disagree.

       Morgan argues that the condition requiring him to inform his CCO of “any dating

relationship” is unconstitutionally vague because it is unclear what type of relationship

constitutes a “dating relationship.” Br. of App. at 12. His argument fails. The Supreme Court

recently rejected his precise argument. Hai Minh Nguyen, 191 Wash. 2d at 682. The court held

that the term “dating relationship” provided sufficient information for a person of ordinary

intelligence to distinguish it from other types of relationships.5 Hai Minh Nguyen, 191 Wash. 2d at

682.


4
 Morgan does not separately address the portion of the condition requiring him to complete a
chemical dependency evaluation.
5
 Morgan cites United States v. Reeves, 591 F.3d 77 (2nd Cir. 2010) in support. But the Hai
Minh Nguyen court distinguished Reeves, and held that the appellant’s reliance on Reeves was
unpersuasive. Hai Minh Nguyen, 191 Wash. 2d at 682-83.


                                                 8
No. 51558-0-II


       5. Condition 20—Prohibiting Entry Into Drug Areas

       Morgan argues that the condition prohibiting him from entering drug areas is

unconstitutionally vague. Specifically, he argues that a “drug area[] defined by court or CCO” is

not sufficiently definite. Br. of Appellant at 10. We agree.

       Washington courts have held that conditions that leave significant discretion to the

individual CCOs is unconstitutionally vague. Sanchez Valencia, 169 Wash. 2d at 795. Division

One of this court held that a similar community custody condition that required further definition

from a CCO was unconstitutionally vague. Irwin, 191 Wash. App. at 655. Irwin concerned a

community custody condition barring the defendant from places where “children are known to

congregate,” as defined by his CCO. Irwin, 191 Wash. App. at 649. The Irwin court concluded

that “[w]ithout some clarifying language or an illustrative list of prohibited locations . . . the

condition does not give ordinary people sufficient notice to understand what conduct is

proscribed.” Irwin, 191 Wash. App. at 655 (internal quotation marks omitted). The authority

given to the CCO to interpret the condition also allowed for unconstitutionally arbitrary

enforcement. Irwin, 191 Wash. App. at 655. Thus, the condition was unconstitutionally vague.

Irwin, 191 Wash. App. at 655.

       Here, the State concedes that the portion of the condition allowing the CCO to define

“drug areas” is unconstitutionally vague. Br. of Resp’t at 26. The State argues, however, that

the portion allowing the court to define “drug areas” is proper because it is not left to the

discretion of the CCO. We accept the State’s concession, but reject the State’s distinction

between the court and the CCO.




                                                   9
No. 51558-0-II


       The constitutional deficiency identified in Sanchez Valencia and Irwin is not based on the

fact that the CCO instead of the court had discretion. See Sanchez Valencia, 169 Wash. 2d at 795;

Irwin, 191 Wash. App. at 654-55. Rather, the deficiency is that condition does not provide

sufficient notice of prohibited areas and allows for arbitrary enforcement. See Irwin, 191 Wn.

App. at 649, 655.

       Here, the condition prohibiting entry into an undefined area does not provide ordinary

people fair warning of the proscribed conduct, and does not provide standards that are definite

enough to protect against arbitrary enforcement—regardless of whether the court or the CCO has

the discretion to define the drug areas. Leaving the definition of “drug areas” open to the

discretion of the court and CCO deprives Morgan of fair warning and allows for arbitrary

enforcement.6

B.     LFOs

       Morgan argues, and the State concedes, that we should strike the criminal filing fee,

DNA collection fee, and interest accrual on nonrestitution LFOs. We agree.

       The State concedes that the criminal filing fee, DNA collection fee, and the interest

provision are improper under recent legislative amendments and State v. Ramirez, 191 Wash. 2d
732, 426 P.3d 714 (2018). We accept the State’s concession and remand to the trial court to

strike the criminal filing fee, DNA collection fee, and interest accrual on nonrestitution LFOs.




6
  Morgan also argues that this condition is not statutorily authorized because it is not crime
related. Because the condition is unconstitutionally vague, we do not address whether the
condition is statutorily authorized.


                                                 10
No. 51558-0-II


       We affirm conditions 11, 19, and 5, but remand to the trial court to strike or modify

conditions 21, 22, and 20, as consistent with this opinion.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



 Lee, A.C.J.




 Cruser, J.




                                                11